--------------------------------------------------------------------------------

Exhibit 10.10
 
Execution Copy


MEMBER INTEREST PURCHASE AGREEMENT
AND LLC ADMISSION, AMENDMENT AND MEMBER CONSENT


This Member Interest Purchase Agreement and LLC Admission, Amendment and Member
Consent (this “Agreement”) is made as of this 31st day of March, 2015, by and
between Hearthstone Associates LLC, a Massachusetts limited liability company
(the “Company”), Richard Bagge (the “Purchaser”), and the Members and Manager
named below.


WHEREAS, the Purchaser has heretofore loaned $195,000 (the “Debt”) to the
Company; and


WHEREAS, the Purchaser and the Company desire to have the Purchaser contribute
the Debt to the Company in exchange for a Member Interest of 4.062617%
represented by 4.234655 units, thereby discharging the Debt in full.


NOW, THEREFORE, the parties agree as follows.


I.
AMENDMENT; PURCHASE OF MEMBER INTEREST



1.1            Consent of Members. The Members of the Company named below hereby
consent to the amendment of the Amended and Restated Limited Liability Company
Agreement of the Company dated as of March 30, 2009, as amended (the “LLC
Agreement”), including without limitation Section 3.4, Section 3.7 and Schedule
1.1 thereof, to the extent necessary and appropriate in connection with the
matters provided for in the further provisions of this Agreement.


1.2            Purchase. The Purchaser hereby contributes the Debt to the
Company and in consideration thereof the Company hereby issues and sells to the
Purchaser a 4.062617% Member Interest in the Company represented by 4.234655
units (the “Interest”). The issuance of the Interest constitutes payment in full
of the Debt.


1.3            LLC Agreement; Admission. Concurrently with the execution of this
Agreement and in connection with and as a condition to being issued the Member
Interest, (i) the Purchaser is executing and delivering to the Company the LLC
Agreement by execution of this Agreement, which shall constitute a counterpart
signature of the LLC Agreement, and (ii) R.J. Dourney, as Manager of the
Company, and the Members named below are hereby consenting to the admission of
the Purchaser as a Member of the Company.


II.
AUTHORIZATION AND SECURITIES LAW COMPLIANCE



2.1            Authorization. The Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms.


2.2            Restricted Securities. Purchaser hereby confirms that Purchaser
has been informed that the Shares are restricted securities under the Securities
Act of 1933, as amended (“1933 Act”), and may not be resold or transferred
unless the Shares are first registered under the federal securities laws or
unless an exemption from such registration is available. Accordingly, Purchaser
hereby acknowledges that Purchaser is prepared to hold the Shares for an
indefinite period and that Purchaser is aware that Rule 144 of the Securities
and Exchange Commission (“SEC”) issued under the 1933 Act is not presently
available to exempt the sale of the Shares from the registration requirements of
the 1933 Act. The Purchaser acknowledges that the Corporation has no obligation
to register or qualify the Shares. The Purchaser understands that no public
market now exists for the Shares, and that the Corporation has made no
assurances that a public market will ever exist for the Shares.
 
1

--------------------------------------------------------------------------------

2.3            Accredited Investor. The Purchaser represents, warrants and
acknowledges that the Purchaser: (a) has had an opportunity to ask questions of
and receive answers from a Company representative concerning the terms and
conditions of this investment; (b) acquired the Shares for the Purchaser’s own
account for the purpose of investment, and not with a view to any resale or
other distribution thereof in violation of the 1933 Act; (c) is a sophisticated
investor with such knowledge and experience in financial and business matters as
to be able to evaluate the merits and risks of an investment in the Shares; and
(d) is an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated under the 1933 Act. Furthermore, the Company may place
any legends it deems appropriate on any stock certificate representing the
Shares and issue related stop transfer instructions.


2.4            S Corp. Matters. The Purchaser shall not take any action that in
any way jeopardizes the Company’s status as an S corporation for U.S. federal
income tax purposes, provided that the foregoing shall not limit or affect the
merger of the Company with Cosi, Inc. (“Cosi”) or an affiliate thereof or the
right of the Company to consummate such merger pursuant to the existing
agreement between the Company and Cosi (the “Merger”).


2.5            Member Affirmation. Each of the Members of the Company named
below and R.J. Dourney, as Manager of the Company, hereby consent to and affirm
the Merger.


III.
CONFIDENTIALITY.



3.1            Confidentiality. The Purchaser agrees that the Purchaser will
keep confidential and will not disclose, divulge, or use for any purpose (other
than to monitor its investment in the Corporation) any confidential information
obtained from the Corporation pursuant to the terms of this Agreement, unless
such confidential information (a) is known or becomes known to the public in
general (other than as a result of a breach of this Section 3.1 by such
Purchaser), (b) is or has been independently developed or conceived by the
Purchaser without use of the Corporation’s confidential information, or (c) is
or has been made known or disclosed to the Purchaser by a third party without a
breach of any obligation of confidentiality such third party may have to the
Corporation.


IV.
MISCELLANEOUS PROVISIONS



4.1            Survival of Representations and Warranties. All representations
and warranties and covenants shall survive and remain in full force and effect
after the date hereof.


4.2            Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
2

--------------------------------------------------------------------------------

4.3            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


4.4         Agreement is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
Purchaser acknowledges that this Agreement supersedes all previous
understandings, written or oral, with respect to the subject matter hereof.


4.5        Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the internal laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles that would result in the application of any law other
than the law of the Commonwealth of Massachusetts. All litigation arising from
or relating to this Agreement shall be filed and prosecuted before any court of
competent subject matter jurisdiction in Boston, Massachusetts.


4.6            Amendments and Waivers. Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended, terminated or
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Corporation and the
Purchaser. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.


Counterparts. This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.



 
THE COMPANY:
       
HEARTHSTONE ASSOCIATES LLC
       
By:
/s/ R. J. Dourne
 
Name:
R.J. Dourney
 
Title:
Manager
       
MANAGER:
       
/s/ R. J. Dourney
 
R.J. Dourney
       
EXISTING MEMBERS:
       
/s/ R. J. Dourney
 
R.J. Dourney
       
/s/ Nancy Dourney
 
Nancy Dourney
       
PURCHASER/NEW MEMBER:
       
/s/ Richard Bagge
 
Richard Bagge



 
4

--------------------------------------------------------------------------------

EXHIBIT A


SCHEDULE 1.1


MEMBERS
 
March 31, 2015
 

   
Percent Interest
Robert J. Dourney
99 units
94.9780092%
Nancy Dourney
1 unit
.95937383%
Richard Bagge
4.234655 units
4.062617%
 
104.234655 units
100%


 

--------------------------------------------------------------------------------
